Citation Nr: 1209485	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-18 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for coronary artery disease, claimed as a result of exposure to herbicides or as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for bilateral cataracts and diabetic retinopathy, claimed as secondary to diabetes mellitus type II.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse provided testimony before the undersigned Acting Veterans Law Judge at a video-conference hearing in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At his January 2012 Board hearing and in documents of record, the Veteran claims that he was exposed to herbicides while serving in Korea along the DMZ.  VA regulations provide that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 CFR 3.307(a)(6)(iv); see also Adjudication Procedures Manual (M21-1MR) IV.ii.2.C.10.p.

The Veteran's service personnel records reflect that he attended a Liaison Course in Korea, which was completed in March 1968.  He was en route to the United States on March 9, 1968, and, by April 9, 1968, was stationed at Fort Campbell, Kentucky.  Such records further show service in Korea from January 5, 1967, to March 2, 1968, with service in the DMZ in January 1968.  As the Veteran does not have the requisite service in Korea where his exposure to herbicides would be presumed, the M21-1MR provides that, for Veterans who claim exposure in Korea, and his service was not between April 1, 1968, and August 31, 1971, or in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ, a request should be sent to the Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides.  In the instant case, such a request was sent to JSRRC in March 2005 with a copy of all of the pertinent documents, to include the Veteran's service personnel records.  However, there is no report of a reply included in the claims file.  Therefore, such request should be forwarded again to JSRRC with a copy of all pertinent documents in order to attempt verification of the Veteran's alleged exposure to herbicides in Korea.

The Board also finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the Veteran submitted Authorization and Consent to Release Information to VA (VA Form 21-4142) in December 2011 for Dr. Anaya (with dates of treatment listed as 1985 to the present); Dr. Grenberg (with date of treatment listed as November 13, 2001); Dr. MacKerrow (with dates of treatment listed as 1997 to the present); and Dr. Martinez (with dates of treatment listed as 1980 to 1985).  Currently contained in the claims file are records from, as relevant, Dr. Anaya (dated from May 20, 1994, through July 13, 2004); Dr. MacKerrow (dated from May 12, 1998, through January 12, 2000); and Dr. Martinez (dated April 21, 1983, through May 16, 1994).  Consequently, it appears that the Veteran has reported additional dates of treatment for such physicians in December 2011.  Additionally, at his Board hearing, the Veteran also reported treatment for his disorders at the Pueblo, Colorado, VA Outpatient Clinic.  Therefore, on remand, all outstanding records from Drs. Anaya, Grenberg, MacKerrow, and Martinez as identified in December 2011, and all treatment records from the Pueblo VA Outpatient Clinic should be obtained.  In this regard, the Board observes that the RO attempted to obtain records from Dr. Martinez in November 2004 and January 2005, but has not received a reply to date.  Therefore, the Veteran should also be given an opportunity to obtain the records himself for submission to VA.  

After completing the above development, the agency of original jurisdiction (AOJ) should review the record and then conduct any additionally indicated development deemed necessary for the adjudication of the Veteran's claims.  In this regard, while the Veteran has claimed service connection for his disorders on a presumptive or secondary basis, the AOJ should be mindful that, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1.  Resubmit a request to JRSSC to verify the Veteran's alleged exposure to herbicides.  Such request should include a copy of all of the pertinent documents, to include the Veteran's service personnel records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all outstanding treatment records from Drs. Anaya, Grenberg, MacKerrow, and Martinez as identified in the December 2011 VA Form 21-4142, and the Pueblo VA Outpatient Clinic.  In this regard, the Veteran should also be given an opportunity to submit records from Dr. Martinez as the physician did not respond to VA's attempts to obtain his records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Review the record and then conduct any additionally indicated any additionally indicated development deemed necessary for the adjudication of the Veteran's claims.  In this regard, while the Veteran has claimed service connection for his disorders on a presumptive or secondary basis, the AOJ should be mindful that, when determining service connection, all theories of entitlement, direct and secondary, must be considered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

